Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                                July 23, 2014

The Court of Appeals hereby passes the following order:

A14A2034. CARLTON EVANS, JR. v. JOANNA GLOVER EVANS.

      Carlton Evans, Jr. appealed to this Court from the superior court’s entry of a
final judgment and decree of divorce. Under the Georgia Constitution of 1983, Art.
VI, Sec. VI, Par. III (6), the Supreme Court has appellate jurisdiction over “[a]ll
divorce and alimony cases.” Accordingly, this appeal is hereby TRANSFERRED to
the Supreme Court of Georgia.

                                      Court of Appeals of the State of Georgia
                                                                       07/23/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.